SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

652
KA 12-01640
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, SCONIERS, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

MICHAEL J. MASSUCCO, DEFENDANT-APPELLANT.


LEANNE LAPP, PUBLIC DEFENDER, CANANDAIGUA, THE ABBATOY LAW FIRM, PLLC,
ROCHESTER (DAVID M. ABBATOY, JR., OF COUNSEL), FOR
DEFENDANT-APPELLANT.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA, FOR RESPONDENT.


     Appeal from a judgment of the Ontario County Court (William F.
Kocher, J.), rendered March 21, 2012. The judgment convicted
defendant, upon his plea of guilty, of burglary in the second degree
(three counts), petit larceny (two counts), grand larceny in the
fourth degree (two counts) and criminal possession of a weapon in the
second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:   June 13, 2014                           Frances E. Cafarell
                                                   Clerk of the Court